Citation Nr: 1420295	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  12-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a right ankle condition.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a left ankle condition, to include as secondary to a right ankle condition.

3.  Entitlement to service connection for a right ankle condition. 

4.  Entitlement to service connection for a left ankle condition, to include as secondary to a right ankle condition.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.  He subsequently served in the Army National Guard until 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for the Veteran's claimed left and right ankle conditions.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The evidence within the virtual file has been carefully reviewed by the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 2010 rating decision, the RO denied service connection for a right ankle condition; the Veteran did not initiate an appeal of that decision, and new and material evidence was not received within one year.

2.  Additional evidence received since the May 2010 rating decision denying the claim of service connection for a right ankle condition relates to unestablished facts necessary to substantiate the claim.

3.  In a May 2010 rating decision, the RO denied service connection for a left ankle condition; the Veteran did not initiate an appeal of that decision, and new and material evidence was not received within one year.

4.  The additional evidence received since the May 2010 rating decision denying the claim of service connection for a left ankle condition relates to unestablished facts necessary to substantiate the claim.

5.  The Veteran's right ankle condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include active duty for training (ACDUTRA); and arthritis did not manifest without one year of the Veteran's discharge from active duty service. 

6.  The Veteran's left ankle condition is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include ACDUTRA; arthritis did not manifest without one year of the Veteran's discharge from active duty service; and a left ankle condition is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  The May 2010 rating decision that denied entitlement to service connection for a right ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  As evidence pertinent to the claim for service connection for a right ankle condition received since the RO's May 2010 denial is new and material, the criteria for reopening the claim for service connection for this disability is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The May 2010 rating decision that denied entitlement to service connection for a left ankle condition is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  As evidence pertinent to the claim for service connection for a left ankle condition received since the RO's May 2010 denial is new and material, the criteria for reopening the claim for service connection for this disability is met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  The criteria for service connection for a right ankle condition are not met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 3.307, 3.309 (2013).

6.  The criteria for service connection for a left ankle condition are not met.  38 U.S.C.A. §§ 101(24), 106, 1101, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, effective May 30, 2008).  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 


VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between an appellant's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, a veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Here, adequate notice was provided to the Veteran through correspondence in February 2012.  This letter detailed the elements of a service connection claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such evidence.  The notice also advised the Veteran and his representative of the reasons for which the claims had been previously denied and that new and material evidence was necessary to reopen the claims.  The March 2012 rating decision reflects the initial adjudication of the claims after issuance of this letter and implicitly reopened the claim and denied it on the merits.  Hence, the February 2012 letter-which meets the content of notice requirements described in Dingess/Hartman, Pelegrini, and Kent-also meets the VCAA's timing of notice requirement. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the Veteran's claim have been obtained and associated with his claims file; the Veteran has not contended otherwise.  Pertinent medical evidence associated with the claims file includes the Veteran's private treatment records, VA treatment records, an April 2010 VA examination report, and a February 2012 VA medical opinion.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and his sister.  The Board finds that no additional RO action to further develop the record in connection with the claims for service connection, prior to appellate consideration, is required.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claims.

II.  Analysis

A.  New and Material Evidence 

The Veteran seeks to establish service connection for right and left ankle conditions.  These claims were subject to a prior final denial.  The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issue of whether new and material evidence has been received to reopen a claim of service connection for right and left ankle conditions is as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The record reflects that, in May 2010, the RO denied service connection for right and left ankle conditions.  The evidence of record at that time included the Veteran's service treatment records, VA treatment records, the report of an April 2010 VA examination, private treatment records, and the Veteran's statements.  

The basis for the denial of service connection for right and left ankle conditions was that there was no evidence of a nexus between these conditions and the Veteran's military service.  Although notified of the denial in May 2010, the Veteran did not initiate an appeal.  Moreover, no additional evidence was received within the one-year appeal period, and no additional service records (warranting reconsideration of the claim) have been received at any time.  See 38 C.F.R. § 3.156(b), (c).  Hence, the May 2010 rating decision is final (38 U.S.C.A. § 7105 and 38 C.F.R. §§ 3.104, 20.302, 20.1103) and is not subject to revision on the same factual basis (38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156).  Accordingly, the pertinent inquiry in this case is whether new and material evidence has been presented since that decision, warranting reopening of the claims.

As a general rule, once a claim has been disallowed, that claim shall not thereafter be reopened and allowed based solely upon the same factual basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  However, if the claimant can thereafter present new and material evidence, then the claim shall be reopened and the former disposition of the claim shall be reviewed.  38 U.S.C.A. § 5108.  

The Veteran filed his current claim to reopen in December 2011.  Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received in connection with each claim, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  "New" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claims for service connection for right and left ankle conditions was the RO's May 2010 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since May 2010 includes VA medical records; private medical records, the report of a February 2012 VA examination; the Veteran's statements; and the Veteran's sister's statement.  This evidence includes a March 2012 report from the Veteran's private physician, Dr. C.G., indicating that the Veteran had an injury in service that resulted in a "right foot and ankle/heel injury with long-standing, persistent pain and swelling as well as decreased motion."  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2012, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claims for service connection and raises a reasonable possibility of substantiating the claims.  Accordingly, the claims for service connection for right and left ankle conditions are reopened.

B.  Service Connection

Under relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d)

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that his right ankle condition is a result of his active duty service.  Specifically, he alleges that he injured his right foot in service in 1959 when he jumped from a plane wing.  Further, he states that this injury predisposed him to further injury in a post-service car crash and when he ejected from a jet during his service in the Army National Guard.  The Veteran also asserts that his left ankle condition is either due to his ejection from the jet or is secondary to or aggravated by his claimed right ankle condition.  See December 2011 Informal Conference Report.

Service treatment records (STRs) indicate that the Veteran jumped off of the wing of a plane in August 1959, during his active duty service.  The Veteran was diagnosed with a bruised right heel.  An August 1959 radiographic report revealed that there was no evidence of fracture or other bony abnormality of the right calcaneus.  There were no subsequent complaints of foot trouble during the Veteran's active service.  On a May 1960 separation examination, the Veteran's feet and lower extremities were noted as clinically normal.  On a May 1960 report of medical history associated with his separation examination, the Veteran indicated that he did not have a history of foot trouble.  

The Veteran separated from active service in June 1960 and subsequently served in the Army National Guard until 1979.  He was afforded a number of medical examinations throughout his service in the Army National Guard, all of which are negative for complaints or diagnoses related to the Veteran's ankles.  For instance, on a March 1961 "Annual Flying Class II" examination, the clinician noted that the Veteran's feet and lower extremities were normal and that he had a bone bruise in 1959 that was noted as "NR, no comps."  On an April 1969 periodic examination report, the examiner indicated that the Veteran had fractured his right oscalcis in a 1968 automobile accident.  The Veteran had been working full time and was extremely active.  He had full strength and only minimal loss of range of motion in his right ankle.  The examiner determined that the Veteran's right ankle did not 

disqualify him from service in the Army National Guard.  On an annual flying examination in March 1973, the examiner noted that the Veteran was involved in a car accident in 1968 and suffered multiple injuries.  It was noted that his recovery was satisfactory and he had "no comps."  The Veteran's feet were clinically normal.  The examiner noted that the Veteran's lower extremities were clinically abnormal, indicating that the Veteran had a "[p]ea sized brown nevus, lateral left thigh, NS.  2cm scar left ankle, lateral aspect, WHNS [well-healed, no sequelae]."  On reports of medical history dated during his service in the Army National Guard, the Veteran denied any foot trouble.

The Board notes that the Veteran was ejected from a plane during Army National Guard active duty training in November 1978.  STRs note that the Veteran's back, arms, and legs were sore after this incident.  However, there is no evidence that the Veteran suffered any injury to his feet or ankles.  In December 1978, the Veteran was returned to full flying duty.  His diagnoses were "laceration - facial - well healed" and "avulsion behind left ear, healed."  On a January 1979 report of medical history, the Veteran indicated that he did not have any foot trouble.  He indicated that his arms, legs, and back were stiff and sore, and he suffered a cut on his chin, after he was ejected from an aircraft in November 1978.  He further indicated that his injuries were fully recovered.  There was no mention of any ankle or foot injuries as a result of this incident.  A February 1979 report of medical examination indicated that the Veteran had been ejected from an aircraft in November 1978, but no residual injuries were reported.  The Veteran met the criteria without waiver for Flying Class II.  

The first post-service medical records showing an ankle condition are dated in January 2003.  At this time, the Veteran reported to his physician that "his right ankle still swells if he is up too much on it."  The physician indicated that the Veteran "has perhaps trace edema right greater than left."  In November 2005, the Veteran was treated for a right ankle fracture.  The Veteran's physician stated that the Veteran "had previously jumped off of an airplane wing when he was a young man and he might have had a previous trauma and fractured his calcaneus but it appears he has a new fracture today."

The Veteran was afforded a VA examination in April 2010.  The Veteran reported that he injured his right foot in October 1959 when he jumped from the wing of an airplane.  He was unable to step on his foot for a couple of weeks, and then he returned to duty.  The Veteran reported that the pain in his right foot went away until he was injured in a car accident in 1968.  The Veteran reported that he reinjured his right foot in 2005 "when he stepped three to four feet in the dark, and shattered the heel bone."  The examiner found that there was no pain on motion, edema, weakness, instability, or tenderness in either foot.  The examiner diagnosed the Veteran with "post traumatic deformity of the right calcaneus, well healed with DJD [degenerative joint disease] of the [right] ankle joint" and "left ankle mild DJD."  The examiner opined that it is "not likely that the veteran's current bilateral ankle [and] right foot [conditions]...are related to military service.  They are more likely related to incidents intervening, interceding after military discharge such as the fall, where he fractured his heel and required surgical pinning and aging."

The RO obtained a VA medical opinion in February 2012.  The physician opined that the Veteran's right ankle condition is "less likely as not caused by...or aggravated by activities during military service.  It also did not predispose him to injury during [an] auto accident, or injury during ejection."  Her rationale was:

Veteran has [a] documented right foot injury.  He had no further complaint of this condition.  He suffered an intervening traumatic injury with fracture of os calcus.  It would be unlikely for the ejection forces to affect this condition, and veteran did not complain of this area after ejection.  His intervening injury would be the cause of the veteran[']s current right foot condition.

The VA physician opined that the Veteran's left foot/ankle condition is less likely as not caused by or the result of his right ankle injury or his ejection event.  Her rationale was, "Veteran had apparent laceration of his left ankle at the time of his auto accident or from other trauma as he had [a] new scar noted in [the] 1971 exam.  His right ankle did not cause ongoing problems during military service and [he] had an intervening injury."  In rendering these opinions, the VA physician reviewed the Veteran's entire record, including STRs and private treatment records.

The Veteran also submitted a March 2012 statement written by Dr. C.G., the Veteran's private physician.  Dr. C.G. noted that the Veteran had an injury in 1959 when he jumped from a jet aircraft.  He further stated that the 

The result was a right foot and ankle/heel injury with long-standing, persistent pain and swelling as well as decreased motion.  

He then suffered an automobile accident in 1968 with multiple injuries including back and left shoulder.  He also suffered re-injury of his right foot and ankle.  Since that time, he has had persistent pain in his right foot and ankle with limited motion.

Dr. C.G. also discussed the incident in which the Veteran was ejected from a jet aircraft in 1978.  However, Dr. C.G. did not indicate that the Veteran suffered any injuries to his ankles or feet as a result of this incident.  He then indicated that it was his opinion that his injuries in 1959 and 1978 "certainly resulted in continual pain and suffering, notwithstanding his injury sustained in the auto accident in 1968."

Here, the Board accords the April 2010 and February 2012 VA opinions significant probative value on the question of etiology, as they reflect opinions based on a thorough review of the Veteran's medical records, and each provides a rationale based on pertinent evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Furthermore, the examiners offered clear conclusions with supporting data and reasoned medical explanations.  Id., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In contrast, the Board finds that Dr. C.G.'s March 2012 opinion is of little probative value.  Dr. C.G. did not provide a clear opinion as to the etiology of the Veteran's current bilateral ankle disorder.  Further, Dr. C.G. noted that the Veteran had persistent pain, swelling, and decreased motion after his 1959 injury.  However, this statement conflicts with the numerous medical examinations conducted throughout the Veteran's service in the Army National, Guard, in which the Veteran consistently denied any foot and/or ankle pain 

The Board notes that the Veteran has provided statements regarding the etiology of his bilateral ankle disorder.  As noted above, the Veteran claims that he injured his right foot in service in 1959 when he jumped from a plane wing and such injury predisposed him to further injury in a post-service car crash and when he ejected from a jet during his service in the Army National Guard.  The Veteran claims that his left ankle condition is either due to his ejection from the jet or is secondary to or aggravated by his claimed right ankle condition.  See December 2011 Informal Conference Report.  The Veteran has stated that he experienced pain in his right ankle and foot ever since he jumped from a plane wing in October 1959.  See December 2009 statement.

The Veteran provided a March 2012 statement written by his sister, a registered nurse.  She stated that "following [his] initial injury in 1959...he would have difficulty walking due to pain and stiffness in his right foot and ankle.....[A] decided limp was noticeable to me when he would first start to walk...."  The Veteran's sister further stated, "the accident in 1968 added further distress to the already weakened and arthritic ankle.  In fact I surmise that the 1959 injury predisposed him to a more intensified injury from this accident."  As to the Veteran's condition after his 1978 plane ejection, his sister stated that she "observed a decided decrease in his mobility and in the flexibility of his neck, back, right shoulder and arms."  However, she did not state that the Veteran's feet or ankles were affected by this incident.

The Veteran also submitted newspaper articles covering the incident in which he ejected from a jet.  In a November 1978 article from the Duluth Herald, the Veteran was reported as stating that he had "sore legs and a sore back, but is otherwise OK."

The Board has also considered the Veteran's statements of the etiology of his bilateral ankle disorder.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the Veteran is competent to report symptoms of his claimed bilateral ankle condition.  However, the Board finds that the question regarding the potential relationship between the Veteran's ankle conditions and any instance of his military service, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (finding that although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Hence, the lay assertions in this regard have no probative value.

Further, the Board finds that his recent statements of continued symptomatology since service to be not credible.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra.  The Board notes that the Veteran underwent numerous medical examinations during his service in the Army National Guard between 1960 and 1979.  There is no indication of any treatment, diagnoses, or complaints referable to any foot or ankle problems on such medical examination reports.  Further, the Veteran has stated that his right ankle was injured in his 1979 plane ejection.  However, this statement is not supported by the evidence of record, to include private medical records, the newspaper article submitted by the Veteran, and the Veteran's STRs.

The Board notes that the Veteran's sister is a registered nurse and thus she has some medical expertise and may be competent to provide a medical opinion.  However, the Board finds that her statements are of no probative value because they are inconsistent with the Veteran's voluminous STRs.  The Veteran's sister stated that he had a "decided limp" after his injury in 1959.  The Board finds that a "decided limp" would likely be reported on a contemporaneous medical examination report.  However, the Veteran's Army National Guard service treatment records dated between 1960 and 1979 are silent as to any symptoms of a foot or ankle condition.

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in June 1960.  In this regard, the Veteran's service treatment records are negative for such disability and the Veteran has not alleged that the onset of his bilateral ankle arthritis was within one year of his separation from active service.  As such, presumptive service connection based upon a chronic disease such as arthritis, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board finds that the April 2010 and February 2012 VA opinions are the most probative evidence of record.  These reports show that there is no relationship between the Veteran's current right ankle condition and service, and there is no relationship between his current left ankle condition and service or his right ankle condition.  The Board acknowledges that the Veteran was diagnosed with a right heel bone bruise in service and he had an incident in which he ejected from a jet plane during his service in the Army National Guard.  However, the evidence of record indicates that his current ankle conditions were not caused by either incident.

For all of the foregoing reasons, the Board finds that the Veteran's claims must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service connection for a right ankle condition has been received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service connection for a left ankle condition has been received, to this limited extent, the appeal is granted.

Service connection for a right ankle condition is denied.

Service connection for a left ankle condition is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


